Citation Nr: 1022522	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an extraschedular rating pursuant to the 
provisions of 38
C.F.R. § 3.321(b) for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. H.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active military service from September 1943 
to February 1946. He earned the Purple Heart Medal and Combat 
Infantryman Badge.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which in pertinent part denied service connection for 
right knee replacement.

In June 2009, the Veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.  In September 2009 the Board remanded the case 
to the RO for further development.  The case has been 
returned to the Board for further appellate consideration.  

The issue of entitlement to an extraschedular rating pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) for bilateral 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

1.  There is medical evidence of a current diagnosis of a 
right knee disorder.

2.  There is no evidence of a right knee disorder during 
service or within one year of service.

3.  There is probative evidence against a link between the 
Veteran's current right knee disorder and his military 
service. 


CONCLUSION OF LAW

Residuals of a right knee injury were not incurred in or 
aggravated during military service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
sent in March 2006, April 2006, October 2007, December 2007, 
and May 2008.  These documents in combination provided notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection and 
initial rating claims on appeal and decided below.  The RO 
has provided adequate notice of how effective dates are 
assigned.  The claims were subsequently readjudicated most 
recently in a March 2010 supplemental statement of the case.  
To the extent the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided, 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim on appeal.  In 
any event, the claimant has never alleged how any content 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, he has not established 
prejudicial error in the content of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  Findings from the 
examination reports are adequate for the purposes of deciding 
the claim on appeal.  See Stefl v. Nicholson, 21 Vet. 
App.120, 124 (2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been requested and/or obtained and would 
be necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its September 2009 remand in reference to 
the issue of entitlement to service connection for a knee 
disability.  The Board finds that the RO complied with these 
instructions.  The Board further finds that the resulting VA 
examination report substantially comply with the Board's 
September 2009 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

II.  Governing Laws and Regulations for Service Connection

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of discharge or release from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused or (b) aggravated, by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

If a service-connected disability aggravates a nonservice-
connected condition, then a Veteran may be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and she 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

Service treatment records show no indications of any right 
knee injury or condition.  The report of a March 1945 
physical examination shows no findings of any right knee 
injury or abnormalities. 

The reports of an August 1949 VA examination, a March 1960 VA 
neurological and orthopedic board examination, a November 
2002 VA examination, and an October 2003 VA examination, all 
containing orthopedic components, show no complaints or 
findings referable to a right knee injury or condition.  

However, associated with the October 2003 VA examination 
report is a September 2003 VA X-ray examination report 
containing an impression of mild osteoarthritic changes at 
the patellofemoral joint; and no fractures or effusion 
present.

Post-service private and VA treatment records dated from the 
1980s to June 2009 show treatment for various complaints and 
conditions.  Private treatment records in August 2004 show 
that the Veteran underwent right total knee arthroplasty in 
treatment of a diagnosis of degenerative joint disease, right 
knee.  Subsequent treatment records show pertinent follow-up 
treatment. 

The Veteran testified at a June 2009 Travel Board hearing 
before the undersigned that during service, when leaving a 
ship onto a barge at night he hit his shin and knee injuring 
both.  He testified that after leaving the ship he reported 
to sick call in Normandy the next morning at a field 
hospital.  He testified that he initially had to return to 
sick call about three times for the injury, and received 
sulfur and other medication.  He had subsequent repeated 
visits, and the treatment providers did not specify a 
diagnosis, just noted a bruise.  He testified indicating that 
after service he first sought treatment four years later, and 
that his knee continually bothered him up to the time he had 
it replaced.

The report of a January 2010 VA examination shows that the 
Veteran reported that while unloading cargo, he accidently 
stepped between two cargo boxes and sustained a twisting 
injury to the right knee.  He reported that he later was seen 
at two separate Army field hospitals, evaluated and returned 
to full duty.  In this regard, the examiner remarked that he 
found very complete records regarding another reported injury 
involving the left forearm, but did not find any reference to 
the reported right knee injury despite the examiner's fairly 
extensive review of the records on file.  The Veteran further 
reported that he had only minimal problems with the right 
knee from 1944 until about 2004, when he required a right 
total knee arthroplasty for degenerative arthritis.  

After examination, the report contains an impression of 
postoperative right total knee arthroplasty, with minimal 
residuals.  The examiner concluded the report with an opinion 
that it was impossible to attribute the right knee disorder-
culminating in a total arthroplasty in 2004-to an event that 
occurred 60 years earlier that was not even noted in the 
medical records.  In this regard, the examiner noted that 
although there were very thorough medical records regarding a 
different injury, of the left forearm, there was no mention 
made of the right knee being hurt.  The examiner opined that 
based on the current available information, one could not 
attribute the need for the right total knee arthroplasty on 
events that occurred while the Veteran was in service.  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for residuals of a right 
knee injury.  Service treatment records show no indication of 
any right knee injury or condition.  After service, competent 
evidence of a right knee disorder is not shown until 
September 2003, when a VA X-ray examination report shows an 
impression of mild osteoarthritic changes at the 
patellofemoral joint.  The following year there is evidence 
of significant right knee impairment culminating in a right 
total knee replacement.

The lengthy period after service without treatment is 
evidence against a finding of continuity of symptomatology 
following service, and it weighs heavily against the claim 
with respect to a nexus directly to service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

The opinion given by the examiner at the January 2010 VA 
examination was that there was no relationship between the 
current right knee disability and service.  That opinion was 
made on a basis consistent with the evidence on file as 
discussed above; that is, there is no medical or other 
documentary evidence in service of any right knee injury, and 
no medical evidence of any treatment since service prior to 
September 2003.  There are no opinions to the contrary.

The Veteran has testified as to his belief that his claimed 
right knee disability is related to injury in service as 
discussed above.  The Veteran's testimony as discussed above 
is entirely credible as to the injury reported.  
Nevertheless, while the Veteran is competent to report his 
injury in service and perceptible symptoms of the claimed 
disability, he is not competent to render an opinion as to 
the medical etiology of any right knee disability, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable if, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Based on the foregoing, the Board concludes that the claim 
for service connection for residuals of a right knee injury 
must be denied.  After considering all the evidence, the 
Board finds that the preponderance of the evidence is against 
this claim.  In reaching this decision, the Board considered 
the "benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of a right knee injury is 
denied. 


REMAND

In the September 2009 Board decision, the Board granted an 
increased rating for bilateral hearing loss disability on a 
schedular basis, increasing the disability rating from 70 to 
80 percent for the period prior to February 7, 2008.  On the 
same schedular basis the Board denied any increase beyond 80 
percent at any time.  

As noted in the September 2009 decision, if entitlement to 
extraschedular consideration arises in connection with an 
increased rating case, the Board is not precluded from 
issuing a final decision on the issue of an increased 
schedular rating.  See VAOPGCPREC 6-96.  On that basis, and 
because the Board at that time determined that a remand was 
necessary before consideration of an extraschedular rating 
should be made, the Board decided the claim on a schedular 
basis, and remanded the claim as to the extraschedular rating 
component of the claim.  

In the September 2009 Board remand part of that decision, the 
Board ordered that a February 2008 VA audiometry final report 
must be returned to the audiologist for a description of the 
effects of the hearing loss disability on occupational 
functioning and daily activities.  Review of the claims file 
reflects that the RO has not complied with that Remand 
instruction.

The United States Court of Appeals for Veterans Claims has 
held that the RO's compliance with the Board's Remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the case must 
be remanded to the RO for compliance with the September 2009 
Remand instructions.


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the February 
2008 examining audiologist to review the 
pertinent evidence in the claims file and 
then describe the effects of the Veteran's 
bilateral hearing loss disability on 
occupational functioning and daily 
activities.  The examiner may re-examine 
the Veteran if necessary.  If the 
requested audiologist is not available, a 
qualified substitute may be used.

2.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claim.  If 
there is evidence that the Veteran's 
hearing loss disability has had a negative 
impact on his occupational functioning and 
daily activities, the RO should submit the 
claim for an extraschedular rating for 
bilateral hearing loss disability to the 
Director, Compensation and Pension 
Service, for extraschedular consideration, 
in accordance with 38 C.F.R. § 3.321 (b) 
(2009).  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in 
order.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A.  BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


